Case 2:19-cv-00066-JRG Document 539 Filed 01/24/21 Page 1 of 2 PageID #: 44278




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 OPTIS WIRELESS TECHNOLOGY, LLC,                 §
 OPTIS CELLULAR TECHNOLOGY, LLC,                 §
 PANOPTIS PATENT MANAGEMENT,                     §
 LLC,     UNWIRED PLANET, LLC,                   §
 UNWIRED PLANET INTERNATIONAL                    §
 LIMITED,                                        §
                                                 §
                                                 §
                Plaintiffs,                      §     CIVIL ACTION NO. 2:19-CV-00066-JRG
                                                 §
 v.                                              §
                                                 §
 APPLE INC.,                                     §
                                                 §
                Defendant.                       §
                                                 §

                                             ORDER
       On January 22, 2021, the Court issued an Opinion and Order as to Bench Trial Together

with Supporting Findings of Fact and Conclusions of Law (the “Opinion and Order”). (Dkt. No.

538.) The Opinion and Order was issued under seal out of caution that certain information

contained therein may be confidential. However, in light of the public’s interest in accessing

judicial record, the Court believes that confidential information contained in limited portions of a

judicial record does not justify maintaining the entire document under seal. As such, the Court

intends to make a copy of the Opinion and Order publicly available, after confidential information

has been redacted. The parties are therefore ORDERED to meet and confer, and file a notice with

the Court within five (5) days of the date of the present Order, wherein the parties shall submit a

redaction list specifying which portion or portions of the Opinion and Order they think need to be

redacted and a brief explanation supporting each proposed redaction. Upon receiving such notice,
Case 2:19-cv-00066-JRG Document 539 Filed 01/24/21 Page 2 of 2 PageID #: 44279




the Court will make the redactions where it sees as appropriate, and proceed to make the redacted

version of the Opinion and Order publicly available.


      So Ordered this
      Jan 24, 2021




                                               2
